        Case 3:18-cv-01477-JR        Document 128       Filed 11/17/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



KELLY CAHILL, SARA JOHNSTON,
LINDSAY ELIZABETH, and HEATHER
HENDER, individually and on behalf of
others similarly situated,                                 No. 3:18-cv-01477-JR

                      Plaintiffs,                          AMENDED ORDER


       v.


NIKE, INC., an Oregon Corporation,

                      Defendant.

HERNÁNDEZ, District Judge,

       On March 23, 2020, Magistrate Judge Jolie Russo issued a non-dispositive order granting

Plaintiffs’ motion to compel Defendant to produce names and employee identification numbers

of the employees and witnesses whose data and workplace complaint documents Defendant

previously produced [99]. On April 6, 2020, Defendant filed objections to the Order [101]. The

matter is now before the Court pursuant to Federal Rule of Civil Procedure 72(a).


1 – AMENDED ORDER
         Case 3:18-cv-01477-JR         Document 128        Filed 11/17/20     Page 2 of 2




       In accordance with Rule 72(a), “[w]hen a pretrial matter not dispositive of a party’s claim

or defense is referred to a magistrate judge to hear and decide, the magistrate judge must

promptly conduct the required proceedings and, when appropriate, issue a written order stating

the decision.” Fed. R. Civ. P. 72(a). The standard of review for a non-dispositive order with

objections is “clearly erroneous” or “contrary to law.” 28 U.S.C. § 636(b)(1)(A) (applying the

“clearly erroneous or contrary to law” standard of review for non-dispositive motions). If a

ruling on a motion is not determinative of “a party’s claim or defense,” it is not dispositive and,

therefore, is not subject to de novo review as are proposed findings and recommendations for

dispositive motions under 28 U.S.C. § 636(b)(1)(B).

       The Court has carefully considered Defendant’s objections and concludes that they do not

provide a basis to modify the Magistrate Judge’s Order.

                                         CONCLUSION

       The Court AFFIRMS Magistrate Judge Russo’s Order [99].

       IT IS SO ORDERED.



               __________________
       DATED: _____________________.
               November 17, 2020


                                                      ____________________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 – AMENDED ORDER
